UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7186



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

REYNALDO CASTRO PINEDA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-378-A, CA-96-616-AM)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Reynaldo Castro Pineda, Appellant Pro Se. Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Pineda, Nos.
CR-95-378-A; CA-96-616-AM (E.D. Va. May 22, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2